Title: Enclosure X: William Young to Philip Stephens, [19 September 1790]
From: Young, William
To: Stephens, Philip


Enclosure X William Young to Philip Stephens

Dear Sir
[Crescent, 19 Sep. 1790]

I have just received your letter and am sorry you should have had the trouble of writing in favor of a man who so very little deserves it. Lord Howe gave me at sea, an order to discharge Hugh Purdie as soon as I came into any port in England. We came to Spithead on tuesday evening, and my intention was to discharge him the next morning; but in the morning he behaved in a manner so mutinous towards the Gunner, that it was impossible, without giving up all sense of discipline to avoid punishing him. He was punished immediately and discharged the next day. His complaint of having been beaten and abused as an American, is absolutely false. I think I can assert that until the day he was punished he was not once struck from the day of his being sent on board the Crescent till the day of his leaving her; though I have learnt that he was generally so disrespectful and disobedient that had the officers informed me of his conduct instead of very improperly concealing it, he would certainly have been punished much oftener than he was. I am with great regard and esteem, your faithful humble servant.

William Young

